Citation Nr: 0930816	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for a low back disability.

2.  Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the left lower extremity.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to October 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that granted service connection and awarded 
10 percent disability ratings for a low back disability and 
radiculopathy of the left lower extremity, effective August 
18, 2004; and denied service connection for left knee pain.  
An October 2007 rating decision increased the rating for a 
low back disability to 40 percent, effective August 18, 2004.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

First, additional treatment records are outstanding.  In July 
2005 the RO requested private treatment records from Dr. L. 
L. Diefenderfer at the Enterprise Medical Clinic, but those 
records remain outstanding.  In addition, the most recent VA 
medical records are dated in June 2007.  Because these 
records may contain information pertinent to the Veteran's 
claims, they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Next, with respect to the Veteran's claims for increased 
ratings for a low back disability and radiculopathy of the 
left lower extremity, the Veteran's most recent VA spine 
examination was in September 2007.  Private treatment records 
dated in November 2007 reflect the Veteran's complaints of 
low back pain and an inability to walk and stand.  An MRI of 
the lumbar spine indicated extensive degenerative disc 
disease and facet osteoarthropathy with multiple areas of 
severe central and neural foraminal narrowing.  In January 
and August 2008, the Veteran underwent epidural steroid 
injections.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
As the Veteran's low back and left leg radiculopathy may have 
worsened since the date of the latest examination, the Board 
finds that new examinations are in order.

Finally, in April 2005, the Veteran expressed disagreement 
with the February 2005 rating decision that denied service 
connection for a left knee disability.  The Veteran in this 
statement also indicated that his knee disability was worse 
than it otherwise would have been had it not been for his 
back disability.  The Board construes this statement to be a 
claim for service connection for the left knee disability as 
secondary to the service-connected low back disability.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which 
addresses the issue of entitlement to 
service connection for a left knee 
disability and inform him of his appeal 
rights.

2.  Obtain the Veteran's VA medical 
records dated since June 2007.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from  Dr. L. L. 
Diefenderfer at the Enterprise Medical 
Clinic, and any additional providers and 
treatment records identified by the 
Veteran.  Explain to the Veteran that his 
prior authorization for the release of 
those records has expired, and that he 
will need to reauthorize the release of 
those records in order for VA to obtain 
them.  All attempts to secure the records 
must be documented in the claims folder.

4.  Schedule a VA spine and neurological 
examination to determine the current 
nature and severity of the Veteran's low 
back disability and radiculopathy of the 
left lower extremity.  The claims file 
should be made reviewed and that review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any low back disability.
    
(b)  Provide ranges of motion of the 
lumbar, thoracic, and thoracolumbar 
spine.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(d)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
a low back disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed 
by a physician and treatment by a 
physician.

(e)  Describe any neurological 
impairment (and any symptoms the 
impairment produces) resulting from the 
spinal disability, including any bowel 
and bladder abnormalities, and 
characterize the level of impairment 
caused by the Veteran's radiculopathy 
of the left lower extremity (complete 
paralysis, severe incomplete paralysis, 
moderately severe incomplete paralysis, 
moderate incomplete paralysis, or mild 
incomplete paralysis).

(f)  State what impact, if any, the 
Veteran's low back disability and 
radiculopathy of the left lower 
extremity, has on his employment and 
daily living activities.  In addition, 
the examiner should provide an opinion 
as to whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected low back 
disability and radiculopathy of the 
left lower extremity.

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

